CONGER, District Judge.
Motion to vacate and disallow the notice of plaintiff to defendant to admit the genuineness of documents and the truth of facts pursuant to Rule 36 of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c, is denied.
See Nekrasoff v. United States Rubber Co., D.C., 27 F.Supp. 953, and cases cited thereunder; Modern Food Process Co. v. Chester Packing & Provision Co., Inc., D. C., 29 F.Supp. 405. See, also, memorandum decision of Judge Bondy, filed January 17th, 1940, Unlandherm v. Park Contracting Corporation et al., D.C., 1 F.R.D. 122. See, also, Moore’s Federal Practice, pp. 2660, 2661.
Defendant is to have ten days after the service of a copy of the order to be entered herein, with notice of entry thereon, to comply with Rule 36.
Settle order on notice.